—Order, Supreme Court, New York County (Walter Tolub, J.), entered April 1, 2002, which, inter alia, granted the motion of defendant 3604-3610 Realty Corp. for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
The motion court properly found that no triable issue of fact existed as to the liability of defendant 3604-3610 Realty Corp., the owner of the subject premises, for plaintiff’s slip and fall on the metal stairs leading to the commercial premises leased by defendant Marte. There is no evidence that 3604-3610 Realty Corp., an out-of-possession landlord, consented to be responsible for maintaining the safety of the metal stairs by performing snow and ice removal. The lease pursuant to which the premises were let to defendant Marte did not obligate the landlord to maintain the premises, except structurally, and the deposition testimony indicated that the building superintendent did not clear snow and ice from the metal stairs upon which plaintiff’s accident is alleged to have occurred (see Gerber v City of New York, 280 AD2d 289, 290). Nor may liability be imposed upon defendant landlord upon the theory that the stairs in question were affected by a Code violation and *176consequently defective and hazardous, since the Code section relied upon by plaintiff (Administrative Code of City of NY § 27-376) is not applicable to the kind of stairs here at issue (see Gaston v New York City Hous. Auth., 258 AD2d 220, 223-224).
We have considered plaintiff’s remaining arguments and find them unavailing. Concur — Tom, J.P., Sullivan, Rosenberger, Ellerin and Rubin, JJ.